DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a “first motor unit housing”  “a second motor unit housing”, “ second transmission, “ second transmission module” as described in the claims.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 9-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1-4, 7, 9-21 recite “ integrated power”, communication lines”, “ second sleeve” “ engagement regions”, first motor unit housing”  “a second motor unit housing”, “ second transmission, “ second transmission module” “ two subcompoments” “ second link engagement” “ structural enclosure”, “a first basic universal connector”  . The specification does not clearly define what are those element mentioned above.
Also regarding Claim 9 recites features that are not shown in elected embodiment, for example claim 9 recites “an angled universal connector” which is not shown in the elected figures.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 1, 9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “ angled universal connector” it is not clear whether is reference to the universal connector recited in claim 1 or it is referring to another universal connector.
Claim 9 recites “a first basic universal connector” it is unclear whether it is referring the angled universal connection or it is a different part.
Claim 1 recites “ wherein the joint assembly and the set of universal connectors each comprise integrated power and communication lines with connection interfaces that conductively couple between connected robotic components”  it is not clear what robotic component the applicant is referring to.

Claims 1-21 will examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 5, 7, 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by anticipated by Burridge [US Pub# 2013/0340560].

Regarding claims 1, 2, 7 and 8: Burridge discloses A modular system comprising:
 a set of modular robotic components comprising:
a set of universal connectors (5,60, see fig 1), each universal connector comprising at least one sleeve with at least two engagement regions (142,  see fig 8);
at least one joint assembly (5) comprising an interchangeable set of subcomponents that comprise at least a sensor module (see [0012]& fig 6), a motor unit housing ([0013]), or a transmission module ([0081]), wherein the joint assembly comprises a first and a second joint engagement region that can couple to an engagement region of one of the set of universal connectors;
wherein the joint assembly and the set of universal connectors each comprise integrated power and communication lines ([0013]) with connection interfaces that conductively couple between connected robotic components ([0013]); and
wherein in a first configuration mode, the set of modular robotic components comprise a first arrangement of modular robotic components.
wherein the first configuration mode comprises the set of modular robotic components arranged in a Selective Compliance Assembly Robot Arm configuration (see fig 1).
wherein the first configuration mode comprises the set of modular robotic components arranged in a multi-arm robotic configuration with at one universal connector being connected to at least three modular robotic components. 

wherein the sensor module ([0012]&[0013and [0081]); comprises a set of sensor element receptacles that are conductively coupled to the power and communication lines.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Burridge [US Pub# 2013/0340560] in view of Yim [US Pub# 2003/0038607].

Regarding claim 4, Burridge does not show the configuration mode comprises the set of modular robotic components arranged in a multi-axis robotic configuration with at least six joint assemblies and at least five universal connectors. However Yim shows the configuration mode comprises the set of modular robotic components arranged in a multi-axis robotic configuration with at least six joint assemblies ( see fig 9) and at least five universal connectors ( see fig 9).
It would have been obvious to someone having ordinary skill in the art at the time of the invention to have configured the robot arm to have atleast six joints and five universal connectors to increase the degrees of freedom of the robot arm.

Regarding claim 9, Burridge discloses wherein the set of universal connectors further comprise:

 an angled universal connector (5,60)  that comprises a first and second sleeve , wherein the each of the first and second sleeves (105, 305) include two engagement regions; the angled universal connector further comprising a connecting bracket (78, see fig 26) that mechanically couple the first and second sleeve engagement surfaces at an angled alignment;
 Burridge does not explicitly disclose wherein in the first configuration mode, a first basic universal connector couples two subcomponents of the joint assembly in a coaxial arrangement and a first angled universal connector couples two subcomponents of two different joint assemblies in an angled arrangement. However Yim shows in the first configuration mode (see fig 9), a first basic universal connector couples two subcomponents of the joint assembly in a coaxial arrangement and a first angled universal connector (50) couples two subcomponents of two different joint assemblies in an angled arrangement.
It would have been obvious to someone having ordinary skill in the art at the time of the invention to have configured the robot art in an angled configuration to reduce the overall size of the robot arm. 
Regarding claim 10-13, Burridge discloses a basic universal connector is used in mechanically coupling the motor unit housing, the sensor module, and a transmission module within a joint assembly (see fig 6).
wherein the first sleeve engagement surface, the second sleeve engagement surface (105, 305, see fig 27), and the bracket (78) are distinct parts that can be assembled to form the angled universal bracket.
wherein the motor unit housing includes an interchangeable motor([0060]).

Regarding claim 14-21, Burridge discloses a method (inherent) comprising: providing a set of modular robotic components that comprises universal connectors, link assemblies, and joint assemblies ( see fig 1) , wherein the joint assemblies further comprise motor unit housings, transmission modules, and sensor modules ([0012]&[0013and [0081]);
assembling a robotic assembly of a first configuration, which comprises mechanically coupling the set of modular robotic components through the universal connectors(5.60) and conductively coupling the mechanically coupled modular robotic components through integrated power and communication lines (184, see fig 10); and  augmenting the configuration of the robotic assembly ( see fig 1 & fig 10).
wherein    augmenting    the configuration of the robotic assembly comprises altering a sensing element integrated into a sensor module ([0012]).
Wherein augmenting the configuration of the robotic assembly comprises exchanging    a first motor unit housing (624) to a second motor unit housing (624, [0099]), wherein the motor unit housing and second motor unit housing include different motor types.
wherein augmenting  the configuration of the robotic assembly comprises exchanging a first transmission of a transmission module (190) to a second transmission of the transmission module (190, see fig 6).

wherein the first set of components is different from the second set of components (65, 75, see fig 26).
wherein  augmenting  the configuration of the robotic assembly further comprises reconfiguring the robotic assembly between a first configuration ( fig 1) and at least a second configuration ( fig 2), wherein the first and second configurations have different arrangements of universal connectors, joint assemblies, and link assemblies.
wherein the first and second configurations are selected from a set of configurations that include a multi-axis robotic configuration (see fig 1), and a multi-arm robotic configuration.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Burridge [US Pub# 2013/0340560] in view of Narita [US Pub# 2004/0149064].
Regarding claim 3, Burridge does not shows    wherein    the first configuration mode comprises the set of modular robotic components arranged in a delta robotic configuration. However Narita show a robot arm configuration arranged in delta robotic configuration.
It would have been obvious to someone having ordinary skill in the art at the time of the invention to have arranged the robot arm in delta arrangement or any other arrangement depending on the user need (intended use).


    PNG
    media_image1.png
    928
    657
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    554
    625
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    843
    670
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658